DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/036,702 filed September 29, 2020. Claims 1-17 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (Pre-Grant Publication 2017/0062383) in view of Jeong (Pre-Grant Publication 2018/0145061).
Regarding claim 1 & 2, Yee discloses a semiconductor package comprising:
A first redistribution layer (Fig. 1, 104)
A second redistribution layer (116) below the first redistribution layer;
A plurality of conductive vias (112) electrically connecting the first redistribution layer and the second redistribution layer;
A lower semiconductor chip (110) on the second redistribution layer, the lower semiconductor chip can include a through electrode (206) as shown in fig. 2 to form the stack of chip having a smaller area allowing more space for other parts of the device (Paragraph [0017]).
An upper semiconductor chip (110) on the lower semiconductor chip wherein the upper semiconductor chip is electrically connected to the first redistribution layer and the lower semiconductor chip is electrically connected to the second redistribution layer.

Yee does not explicitly disclose the plurality of conductive vias surround the lower and upper semiconductor chip. However Jeong disclose a semiconductor package comprising:
A semiconductor chip (Fig. 1 & 2a, 110) having a plurality of through holes (131) having conductive terminals (300) therein wherein the through holes/conductive terminals surround the semiconductor chip. 
Jeong further disclose an insulating material (400) covering side surface of the plurality of through holes.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the conductive vias to surround the chip because it will provide adequate electrical connection paths between the lower package and the upper package above the semiconductor chip (Paragraph [0036]). Further it would have been obvious to those having ordinary skill in the art at the time of invention to 

Regarding claim 3 & 4, Yee further discloses:
lower portions of the plurality of conductive vias extend to an upper surface of the second redistribution layer (Fig. 1).
an upper surface of the plurality of conductive vias extend to a lower surface of the first redistribution layer (Fig. 1).

Regarding claim 10, Yee further discloses:
an external connecting member (126) on a lower surface of the second redistribution layer, wherein the lower semiconductor chip is electrically connected to the external connecting member via the second redistribution layer.

Regarding claim 11, Yee further discloses:
an inner connecting member between the lower semiconductor chip and the upper semiconductor chip, wherein the lower semiconductor chip is electrically connected to the upper semiconductor chip via the inner connecting member (See Fig. below).

    PNG
    media_image1.png
    545
    843
    media_image1.png
    Greyscale

Regarding claim 12 & 13, Yee discloses a semiconductor package comprising:
A first redistribution layer (Fig. 1, 104)
A second redistribution layer (116) below the first redistribution layer;
A plurality of conductive vias (112) electrically connecting the first redistribution layer and the second redistribution layer;
A first lower semiconductor chip (110) on the second redistribution layer, the lower semiconductor chip can include a through electrode (206) in a vertical direction as shown in fig. 2 to form the stack of chip having a smaller area allowing more space for other parts of the device (Paragraph [0017]).
An first upper semiconductor chip (110) on the lower semiconductor chip;
An inner connecting member (see Fig above) between the first lower and first upper semiconductor chip;
At least one second semiconductor chip (102) on the first redistribution layer;
An external connecting member (126) on a lower surface of the second redistribution layer;
wherein the first upper semiconductor chip is electrically connected to the first redistribution layer and the first lower semiconductor chip is electrically connected to the second redistribution layer.

Yee does not explicitly disclose the plurality of conductive vias surround the lower and upper semiconductor chip. However Jeong disclose a semiconductor package comprising:
A semiconductor chip (Fig. 1 & 2a, 110) having a plurality of through holes (131) having conductive terminals (300) therein wherein the through holes/conductive terminals surround the semiconductor chip. 
Jeong further disclose an insulating material (400) covering side surface of the plurality of through holes.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the conductive vias to surround the chip because it will provide adequate electrical connection paths between the lower package and the upper package above the semiconductor chip (Paragraph [0036]). Further it would have 

Regarding claim 14, Yee further discloses:
the at least one second semiconductor chips is electrically connected to each other via the first redistribution layer (Fig. 1).

Regarding claim 15, Yee further discloses:
the external connecting member is electrically connected to the at least one second semiconductor chips via the first redistribution layer, the plurality of conductive vias, and the second redistribution layer (Fig. 1).

Regarding claim 16, Yee further discloses:
the first upper semiconductor chip is electrically connected to the at least one second semiconductor chips via the first redistribution layer (Fig. 1).

Regarding claim 17, Yee further discloses:
the first lower semiconductor chip is electrically connected to the at least one second semiconductor chips via the first redistribution layer, the first upper semiconductor chip and the inner connecting member (Fig. 1).

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (Pre-Grant Publication 2017/0062383) in view of Jeong (Pre-Grant Publication 2018/0145061) as applied to claim 2 above, and further in view of Lin (Pre-Grant Publication 2015/0155256).
Regarding claim 8, Yee and Jeong disclose all of the limitations of claim 2 (addressed above). Neither reference explicitly disclose the insulating layer having a diameter of 2-50 µm. However Lin disclose a semiconductor package comprising: 
Forming through holes (Fig. 17, 401) wherein the through hole having an insulative filler (421) therein and the through hole can have a diameter of 50 micron (Paragraph [0069]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the through hole having a diameter of 50 microns because it will serve to provide electrical and thermal connection between the a first and second circuitry/redistribution layer (Paragraph [0010)]).

Allowable Subject Matter
Claims 5-7 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 is allowed because none of the prior art either alone or in combination discloses the lower semiconductor chip and the upper semiconductor chip are disposed 
Claim 9 is considered allowable because none of the prior art either alone or in combination discloses a lower surface of the lower semiconductor chip is located at a same level as a lower surface of the plurality of conductive vias, and an upper surface of the upper semiconductor chip is located at a same level as an upper surface of the plurality of conductive vias.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818